



COURT OF APPEAL FOR ONTARIO

CITATION: Van Damme v. Gelber, 2013 ONCA 525

DATE: 20130822

DOCKET: C56358

Doherty, Cronk and Lauwers JJ.A.

Alexandre
    Van Damme

Applicant (Respondent in Appeal)

and

Nahum Gelber
and
    Gasiunasen Gallery of Palm Beach, Inc.

Respondents
    (Appellants)

Benjamin Zarnett and Julie Rosenthal, for the respondent
    (appellant) Gelber

Jeff Galway and Max Shapiro, for the applicant (respondent)

Heard:  May 2, 2013

On appeal from the order of Justice Lederer of the Superior
    Court of Justice, dated November 9, 2012, reported at 2012 ONSC 6277.

COSTS ENDORSEMENT

[1]

Costs to the respondent in the amount of $23,000, inclusive of relevant
    disbursements and taxes.

Doherty J.A.

E.A. Cronk J.A.

P. Lauwers J.A.


